t c memo united_states tax_court frederick w and candace j tiley petitioners v commissioner of internal revenue respondent docket no filed date frederick w and candace j tiley pro sese kelley blaine and robert v boeshaar for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and a penalty of dollar_figure under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue the issue for decision is whether petitioners are liable for the accuracy-related_penalty findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in salem oregon at the time that they filed the petition in this case in petitioner frederick w tiley petitioner married kathleen ann tiley ms tiley in petitioner and ms tiley filed a stipulated judgment of dissolution of marriage in the circuit_court of the state of oregon for the county of polk on date petitioner and ms tiley entered into a settlement agreement set forth on the record in a transcript of proceedings in the circuit_court of the state of oregon for the county of polk as stated in the record among other things it is the stipulation of the parties that dr tiley will pay by cashier’s check the sum of dollar_figure on or before september 28th to ms tiley on condition--by the way that payment would all be classified as payment for attorney’s fees both present and past and back child_support none of the dollar_figure would be classified as payment of any back spousal support and both parties have agreed that dr tiley will not attempt to deduct any portion of that dollar_figure payment as spousal support and that ms tiley would not be required to recognize it as taxable_income petitioner was present at the time that the settlement agreement was stated in the record as shown by the following excerpt from the transcript the state court all right so you’re in agreement with the stipulation as recited by mr hemann ms tiley’s counsel mr wheeler petitioner’s counsel is that correct doctor dr frederick tiley yes the court i was going to ask you dr tiley for the record you are in agreement with it as well dr frederick tiley yes on date and date petitioner wrote checks to ms tiley in the amounts of dollar_figure and dollar_figure respectively on their form_1040 u s individual_income_tax_return petitioners deducted dollar_figure as alimony paid to ms tiley opinion in the petition in this case petitioner alleged that dollar_figure of the dollar_figure in payments made to ms tiley in was for deductible spousal support petitioner did not concede the deficiency until the time of trial although his claim was clearly contrary to the settlement agreement that he entered into in petitioner however contends that he should not be liable for the accuracy-related_penalty because he did not remember the settlement agreement entered into the record of the state court he asserts that at the time of the settlement approximately dollar_figure was owed to ms tiley as spousal support sec_215 allows a deduction for alimony paid during a taxable_year alimony is defined in sec_71 as a payment if the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 the settlement entered into by petitioner with his former wife expressly stated that the payments agreed to would not be income to ms tiley and would not be deductible by petitioner thus the amount_paid by petitioner to ms tiley during clearly was not alimony deductible by petitioner sec_6662 imposes a penalty in an amount equal to percent of the portion of an underpayment attributable among other things to negligence or disregard of rules or regulations ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the provisions of title_26 and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 this case clearly justifies the penalty petitioner expressly agreed in open court in response to questions from his counsel and from the court that the amounts that he paid to ms tiley would not be deductible_alimony he ignored that agreement and instead seeks to justify his deduction on the basis of his preexisting liabilities that were reduced and liquidated in the settlement even if we were to accept petitioner’s questionable assertion that he does not recall the agreement it was incumbent upon him as a reasonable person to refer to the settlement agreement before deducting as alimony the payments that he made decision will be entered for respondent
